Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Group and/or Art Unit location of your application in the PTO has changed. All correspondence regarding this application should be directed to Examiner Lori Mattison in Group Art Unit 1619.
It is noted that in an interview summary on 30 November 2021, that the Examiner noted that rapid and unexpected wound healing is linked to injectable formulations.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2021 has been entered.

Claim Status
Applicant’s claim amendments and arguments in the response filed on 01 December 2021 are acknowledged. 
Claims 1-4, 6 & 8-13 are pending. 
Claims 12 & 13 are new.
Claims 5 & 7 are cancelled.
Claim 1 is amended. 
Claims 1-4, 6 & 8-13 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Examination on the merits is extended to the extent of the following species:
1) Polar organic solvent-ethanol
2) Non-polar organic solvent-hexane
3) Article of manufacture-medical device; and 
4) Route of administration-parenteral administration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 December 2021 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action.

New and Maintained Objections/Rejections
Specification
The disclosure is objected to because of the following informalities: the specification contains undefined abbreviations including, but not limited to, “PLgel”.   Applicant may wish to consider whether an amendment to disclose “highly cross linked, porous polystyrene/-divinylbenzene matrix (PLgel)” would obviate the objection.
The disclosure is also objected to because of the following informalities: the specification contains undefined trademarks/tradenames throughout the disclosure (e.g. Tagat TO; pg. 72).  Language such as "the product X (a descriptive name) sold under the trademark Y" is permissible language for inclusion in the specification (See MPEP 608.01(v)).  Also the tradename should be capitalized (all capitals) wherever it appears and be accompanied by the generic terminology. The trademark must also be denoted with "TM" (superscript) or "®" (superscript) where it appears. For example, TAGAT® TO (polyoxyethylene 25 glyceryl trioleate).
Applicant is reminded to check the entire disclosure to ensure that all undefined abbreviations and trademarks/tradenames have been defined in accordance with MPEP 608.01(v).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Instant claim 13 recites “method of increasing wound healing rate in a subject in need thereof by administrating an effective amount of an isolated fraction of mastic gum and a pharmaceutical acceptable carrier”. The reply filed 01 December 2021 states support for the amendment is found in Example 11, Figure 15 (reply, pg. 5). This has been fully considered but is not found persuasive because the claim is generic to the subject, wound, isolated fraction, carrier and administration method. The method exemplified in Example 11 which demonstrated an increased wound healing rate was performed on mice (species) that had puncture wounds (species) with an olive oil vehicles (species). The RPh-1 (i.e. isolated mastic fraction) used in the experiment was isolated using: 1) ethanol solvent alone; 2) hexane solvent alone; 3) a combination of ethanol and hexane or 4) methanol alone.  The admixture was applied by injection or topical administration. No description is provided within the instant specification for the newly added broader limitation “method of increasing wound healing rate in a subject in need thereof by administrating an effective amount of an isolated fraction of mastic gum and a pharmaceutical acceptable carrier” using an isolated fraction of mastic gum and a pharmaceutical acceptable carrier”. Thus, the claim amendments change the scope of the disclosure; thereby, constituting new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 & 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, recites the limitation “soluble in at least one polar organic solvent” which encompasses a multitude of polar organic solvents. Line 7 recites “soluble in said polar solvent” and line 8 recites “the polar organic solvent is selected from the group…” Thereby, it is unclear whether one, more than one, or all or all of the polar organic solvents are reflective of “said polar solvent” and “the polar organic solvent”. It is also unclear whether one, more than one, or all or all of the polar organic solvents must be selected from the group consisting of an alcohol, an ether, an ester, an amide, an aldehyde, a ketone, a nitrile, and combinations thereof”. The analysis is the same for claims 6, 12 & 13. The analysis is the same for claims 1, 8, 12 & 13 as it pertains to “non-polar organic solvent”.
Claims 2-4 & 9-11 are rejected under 35 USC 112, second, because they ultimately depend from claim 1 and do not clarify the issue.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from claim 1. Claim 1 recites the polar organic solvent “selected from the group consisting of an alcohol, an ether, an ester, an amide, an aldehyde, a ketone, a nitrile, and combinations thereof”.  Claim 6 recites the polar organic solvent “is selected from the group consisting of…chloroform…”. The chemical formula of chloroform is CHCl3, thereby chloroform is neither an. alcohol, an ether, an ester, an amide, an aldehyde, a ketone nor a nitrile.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8 & 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pantazis (WO 2005112967; previously cited) in view of Schafer (Published 08/2008; previously cited) and Payne (Published: 01/11/2008; IDS: 12/01/2021).
With regard to claims 1-3, 6, 8 & 11-13, Pantazis teaches that an isolated fraction of mastic gum inhibits growth of cancer cells (abstract). The extract can be obtained using methanol, ethanol (polar solvent), dimethylsulfoxide, hexane (non-polar organic solvent), or chloroform, or mixtures of these solvents (page 5). The fraction is taught to be soluble in these liquids, see summary of invention. It would have therefore been obvious to one of ordinary skill in the art at the time of invention to obtain an isolated fraction of mastic gum soluble in both hexane and ethanol to treat cancer (see MPEP 2144.06 I), and to incorporate the extract in a pharmaceutically acceptable carrier and administer it to a patient in a method of treating cancer. Pantazis teaches the composition is for administration to the body of subject via a subcutaneous, intramuscular, injection, parenteral and oral routes (pg. 7, 8 & 10; Pantazis’s claim 15).
Pantazis does not teach a method for inducing or promoting tissue regeneration, promoting wound healing, and increasing wound healing by administering an isolated fraction of mastic gum and a pharmaceutical acceptable carrier or that the wound is a surgical wound.
Schafer teaches that malignant tumors often develop at sites of chronic injury due to overlaps in wound healing and cancer mechanisms, i.e., that malignant tumor
formation is often an aberrant part of wound healing in chronic injuries (see key points in page 1). Schafer teaches “individuals often develop painful, non-healing ulcers. However, excessive healing causes the formation of hypertrophic scars and keloids. Malignant transformation is a particularly severe complication of non-healing ulcers, and the development of cancer in fibrotic tissue is a frequent event” (emphasis added; pg. 3).
Payne teaches the disease process itself, cancer, is one of the factors that impedes the ability of patients with cancer to heal (pg. 83). Payne also teaches the timing of surgery is also critical to wound healing, with surgical risks including enteric fistula formation, incisional wound dehiscence, and carotid rupture (pg. 77 & 83).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have therefore been obvious to one of ordinary skill in the art at the time of the invention to include administration of a therapeutically effective amount of the composition of Pantazis in a method for inducing or promoting tissue regeneration, a method for promoting wound healing, or a method of increasing wound healing rate in chronic and surgical wounds as suggested by the combined teachings of Schafer and Payne because Pantazis teaches their method for inhibiting the growth of cancer cells through use of a composition comprising an isolated fraction of gum mastic and the combined teachings of Schafer and Payne disclose that malignant tumors develop at sites of chronic injury including topical non-healing ulcers (i.e. venous ulcers), with cancer itself also being a factor that impedes the ability of patients with cancer to heal from injuries which include surgical incisional wounds and non-healing ulcers (i.e. venous ulcers). The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to aid the wounds of cancer patients to heal by removing the impediments to healing caused by cancer itself.
With regard to claim 3, because the fraction is isolated using ethanol and hexane as described above, it would be substantially devoid of monoterpene compounds.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pantazis, Schafer and Payne, as applied to claims 1-3, 6, 8 & 11-13 above, and further in view of Paraschos (Published: February 2007).
The teachings of Pantazis, Schafer and Payne are described above.
Neither Pantazis, Schafer nor Payne teach “the isolated fraction of mastic gum comprises less than about 5% of myrcene monomers and myrcene oligomeric forms having a degree of polymerization less than about 6”.
	In the related field of invention of treating ulcers with isolated fractions of mastic gum, Paraschos teaches crude mastic preparations contain a high percentage of an insoluble and sticky polymer which may hinder potential in vivo activity of mastic (pg. 556). Paraschos teaches their results suggest that removal of the polymer, poly-β-myrcene, can produce an enhanced therapeutic moiety (pg. 558). Paraschos further teaches the insoluble and sticky polymer (poly-β-myrcene) hinders its oral administration and reduces the bioavailability of the contained active compounds (pg. 551). To bypass such problems, Paraschos prepared a total mastic extract without polymer by mixing the mastic gum resin with a mixture of ethyl acetate and methanol, letting the mixture rest for two days, and decanting the poly-β-myrcene polymer from the rest of the mastic gum components (pg. 551-552).
Here, at least rationale (C) may be employed in which it would have therefore been obvious to one of ordinary skill in the art at the time of the invention to use the known technique of by mixing the mastic gum resin with a mixture of ethyl acetate and methanol, letting the mixture rest for two days, and decanting the polymer/poly-β-myrcene polymer from the rest of the mastic gum components, rendering an isolated fraction comprising “less than about 5% of myrcene monomers and myrcene oligomeric forms having a degree of polymerization…” in the method suggested by the combined teachings of Pantazis, Schafer and Payne as suggested by Paraschos because Pantazis and Paraschos are drawn to methods of treating a subject with isolated fractions of mastic gum with Paraschos acknowledging that the polymeric/ poly-β-myrcene polymer containing portion of mastic gum is sticky and reduces the bioavailability of activated compounds contained therein. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to increase the bioavailability of active agents present in the isolated fraction of mastic gum.

Claims 9 & 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pantazis, Schafer and Payne as applied to claims 1-3, 6, 8 & 11-13 above, and further in view of Matson (US4728323; previously cited).
The teachings of Pantazis, Schafer and Payne are described above. Pantazis teaches mastic gum resin is “now being rediscovered for their antimicrobial effects” (pg. 1).
Neither Pantazis, Schafer nor Payne teach a coating of the isolated fraction on a medical device.
Matson teaches that for wound treatment, it is beneficial to use a wound dressing where an antimicrobial agent is coated on the wound dressing to provide antimicrobial effects (abstract).
Here, at least rationale (G) may be employed in which it would have therefore been obvious to one of ordinary skill in the art at the time of the invention to have modified the method suggested by the combined teachings of Pantazis, Schafer and Payne by coating Pantazis’s isolated fraction on a wound dressing (a medical device) as part of the treatment of the wound. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a beneficial wound dressing which takes advantage of the anti-microbial effects of gum mastic and inhibit the growth of cancer cells, with cancer itself recognized as a factor that impedes the ability of patients with cancer to heal from injuries.

Response to Arguments
Applicant argues the new limitations of "inducing or promoting tissue regeneration" in a wound distinguishes over the teachings of Pantazis and Schafer because Pantazis is completely unrelated to tissue regeneration and Schafer recognizes that cancer therapies generally retard wound healing (reply, pg. 5-6, 10 & 11). Applicant further argues that Schafer does not indicate any anti-cancer drug is indicated in wound healing and there is not reasonable expectation of success in in using anticancer drugs for promoting wound healing (pg. 6 & 10-11). Applicant submits references, including Regan and Payne, to support their position that chemotherapeutic agents would adversely impact wound healing (pg. 6-9).
	This is not persuasive. It appears that Applicant is arguing that cancer patients are not included amongst the subjects included in the claim 1 “method of inducing or promoting tissue regeneration in treating a wound, the method comprising administering to of a subject in need thereof”; claim 12 “method of promoting wound healing in a subject in need of wound healing”; and claim 13 “method of increasing wound healing rate in a subject”. As taught by Schaffer and Payne, cancer patients have wounds, including those involved in surgical incisions. Applicant may wish to further refine their subject population.
Next, Pantazis teaches the recited isolated fraction of mastic gum. Pantazis acknowledges that mastic gum resin is linked to an anti-microbial effect. Microbial infection clearly inhibits wound healing. Next, Payne teaches the disease process itself, cancer, is one of the factors that impedes the ability of patients with cancer to heal (pg. 83). Since, Pantazis’s composition and method treat cancerous tumors and has an anti-microbial effect there is a reasonable expectation of success that the method and composition suggested by the combined teachings of Pantazis, Schafer, and Payne would reasonably promote wound healing due to its antimicrobial effect and treating cancer itself, which is linked to inhibition of wound healing. This assertion is supported by Pantazis’s teaching that their chios mastic gum fraction did not induce apoptosis in normal fibroblasts (Table 1-pg. 14). Schaefer also teaches the opinion of the field is changing with “recent examples suggest[ing] that inhibition of tumour growth can be achieved without affecting the tissue-repair process” (pg. 2).
Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

Applicant argues “The U.S. Patent & Trademark Office has already recognized that the claimed isolated fraction of mastic gum is different from that of Pantazis” and directs the examiner to MPEP 704.01 (reply, pg. 9). 
This is not persuasive.  “Each claim (i.e., each "invention"), therefore, must be evaluated on its own merits for compliance with all statutory requirements” (MPEP 2107.02). Each application is assessed on its own merit.

Applicant argues the fraction achieved from the processes exemplified in Pantazis are different from their inventive fraction of mastic gum (reply, pg. 9-10).  Applicant argues their Example 8 of their specification shows that one step isolation procedures using ethanol as the only solvent does not achieve a fraction in which the fraction is “ soluble in at least one polar organic solvent and in at least one non-polar organic solvent, and wherein said fraction is substantially devoid of compounds which are soluble in said polar organic solvent but insoluble in said non-polar organic solvent” (reply, pg. 10).
This is not persuasive. The recited methods do not describe any method steps used to obtain the isolated fraction and do not preclude a one step extraction process. Applicant is arguing limitations not recited. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Next, Pantazis teaches the isolated fraction of mastic gum can be obtained using methanol, ethanol (polar solvent), dimethylsulfoxide, hexane (non-polar organic solvent), or chloroform, or mixtures of these solvents ( emphasis added; page 5). Thereby, extraction of by a mixture of the polar organic solvent and non-polar organic solvent taught by Pantazis would necessarily result in a fraction “soluble in at least one polar organic solvent and in at least one non-polar organic solvent, and wherein said fraction is substantially devoid of compounds which are soluble in said polar organic solvent but insoluble in said non-polar organic solvent”. 
With regard to Applicant arguing the extraction procedure exemplified by Pantazis is a one step process using only ethanol solvent, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D)


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI K MATTISON/            Examiner, Art Unit 1619          

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619